DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 03/01/2021 places the Application in condition for allowance.

Election/Restrictions
Claims 4 and 10-15 are rejoined, as these claims depend from allowable claim 1 or require all the limitations of allowable claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Borgers et al. (EP 2 660 878 A1) is the closest prior art. 
Borgers discloses a method for electrically interconnecting a plurality of thin-film photovoltaic plates (see figures 1-8), wherein the method comprises: 
positioning a plurality of thin-film photovoltaic plates side by side (back contact solar cells as shown in figure 3b form individual plate as shown figure 8a, and two plates are placed side to side from top to bottom as shown in figure 8c) ([0057-0061]), wherein each of the plurality of thin-film photovoltaic plates is partially translucent or non-translucent (inherently or implicitly such that light can be converted to electricity) and comprises: 
at least one first plate electrode (3) of a first polarity (fig. 3b and [0028]); and 
at least one second plate electrode (4) of a second polarity opposite to the first polarity (fig. 3b and [0028]), 
wherein the at least one first plate electrode (3) and the at least one second plate electrode (4) are at least partially exposed on a same surface and at opposite edges of the thin-film photovoltaic plate (see figure 3b which shows layer 3 is on one surface only, and part of electrode 4 is form on the opposite surface); 
providing at least one connection element (7, 9, 11 and/or 12) (fig. 6a) ([0029]) on a surface of each of the plurality of thin-film photovoltaic plates (solar cells), wherein the at least one connection element comprises a plurality of electrically conductive wires (7 and 9)  arranged in a grid structure (see fig. 6a), wherein rows of electrically conductive wires are electrically coupled to one another via columns of electrically conductive wires (see figure 6a); 
forming, for each of the plurality of thin-film photovoltaic plates, a first electrical connection between corresponding first electrically interconnected, conductive wires (7) and the at least one first plate electrode (3) (see electrical connection as shown in figures 6a-6c);
forming, for each of the plurality of thin-film photovoltaic plates, a second electrical connection between corresponding second electrically interconnected, conductive wires (9) and the at least one second plate electrode (4) (see electrical connection as shown in figures 6a-6c); 
providing a first busbar (busbar on the left side in figure 8a or 8c) of the first polarity and a second busbar (busbar on the right side in figure 8a or 8c) of the second polarity; and 
forming, for each of the plurality of thin-film photovoltaic plates, a first electrical busbar connection between the corresponding first electrically interconnected, conductive wires (7) and the first busbar (busbar on the left side in figure 8c) and a second electrical busbar connection between the corresponding second electrically interconnected, conductive wires (9) and the second busbar (busbar on the right side in figure 8c), thereby electrically interconnecting the plurality of thin-film photovoltaic plates (see figure 8c).
However, Borgers does not disclose that subsequent to providing the at least one connection element on a surface of each of the plurality of thin-film photovoltaic devices, physically separating each connection element into a first connection part comprising a plurality of first electrically interconnected, conductive wires and a second connection part comprising a plurality of second electrically interconnected, conductive wires such that, on a surface of each of the plurality of thin-film photovoltaic plates, the plurality of first electrically interconnected, conductive wires is electrically insulated from the plurality of second electrically interconnected, conductive wires. Physical separation steps is shown in figure 12 of instant application. 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,590,327 to Nath et al discloses 3 separate connection parts that are physically separated (see figures 3-5), however, each of these separate parts electrically connected by busbar 34. Instant claims requires the connection parts to be electrically insulated from each other. 
US 44,633,033 to Nath et al discloses 2 separate connection parts that are physically separated (see fig. 2), however, each of these separate parts electrically connected by busbar 30. Instant claims requires the connection parts to be electrically insulated from each other. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721